DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	An amendment, filed on 04/29/2021, is acknowledged. Claims 3 & 4 are cancelled. Claim 5 has been added, and claim 1 was amended. No new matter was added. Claims 1, 2 and 5 are currently pending. 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/01/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103



In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140027025 (Kim) and further in view of S. Louhenkilpi, “Continuous Casting of Steel”, 2014 (Louhenkilpi).

Regarding claim 1, Kim discloses a non-heat treated steel, a.k.a. a microalloyed steel, composed of ferrite and pearlite, which reads on “[A] microalloyed steel component comprising a structure composed of ferrite and pearlite” ([0002, 0003]).
Kim further discloses with Fig. 1B, an embodiment of the inventive steel with a banded structure, but does not disclose “comprising a columnar structure” (Fig. 1B).

	Kim discloses that the average grain size for pearlite within the inventive steel is in the range of 20-25 µm, and displays in the cited figure, the orientation of the pearlite phase (grey phase). Additionally, the figure gives a scale length for the magnification used, that discloses a length that equals 50 µm on the image. One having ordinary skill in the art given these disclosures would appreciate that when Kim’s grain size is equivalent to “grain width,” as many of the grains would not support the average grain size given. In this way, the average grain size disclosed by Kim reads on the as-recited limitation “pearlite layers extending in a longitudinal direction of the microalloyed steel component and having a width of 200 µm or shorter in a direction perpendicular to the longitudinal direction” (Fig. 1B, [0033, 0048]). 
	Kim discloses in Fig. 1A, a piece of steel from prior art. Kim discloses that the ferrite phase within this figure is less than 40% and a structure size thereof was about 35-50 μm. When 
Kim discloses that the ferrite phase in the inventive steel is to make up 70% of the relative area of the microstructure and displays in the cited figure, the ferrite (black phase), between the bands of the pearlite phase (grey phase), which reads on “a ferrite layer precipitated so as to extend in the longitudinal direction between pearlite layers” (Fig. 1B, [0032]).

The limitation, beginning with “wherein during formation…,” as-recited constitutes a “product -by-process” claim. The courts have held that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process” (See MPEP 2113 (I)). In the instant case, the claimed A3 and predetermined cooling rate are not described nor would they be understood to impart additional structure beyond what is already recited. As such, the claim is considered to be met because Kim teaches a microalloyed steel product.
   Nevertheless, and in the interest of compact prosecution, Kim does disclose heating the steel to a temperature of 900 to 1100 °C and then cooling the steel at a cooling rate of 0.5 to 2 °C/s ([0042, 0043]).

Kim does not explicitly disclose “such that the ferrite is precipitated linearly along original austenite grain boundaries and the pearlite is precipitated into original austenite grains so 

Louhenkilpi discloses that steel solidification is divided into four modes with the boundaries set by carbon content. Louhenkilpi teaches that for a steel between 0.18 – 0.51 % in carbon content, at the solidus temperature, these steels are fully austenitic (Pg. 405/L2-5, Pg. 408/L9, Pg. 409/L 2). Louhenkilpi further teaches that the austenite is stable until either the A3 or Acm lines are reached. The A3 line is the start temperature for the austenite to α-ferrite phase transformation, and this ferrite grows along austenite grain boundaries as long as the cooling is done slowly (Fig. 1.8.25, Pg. 411/L7, L9-10, L18-19). Louhenkilpi teaches that the α-ferrite grows until the temperature reaches the A1 line and after crossing the A1 line, the remaining austenite transforms to pearlite in what is called the eutectoid reaction, which produces two solid phases forming lamellar structure, where the lamellas are cementite and α-ferrite lamella (Pg. 412/L3, L6-10). One having ordinary skill in the art would appreciate the phase transformations taught by Louhenkilpi, and apply those teachings to the cooling process used on a microalloyed steel, in order to better control the final microstructure of the steel.
  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the teachings of phase transformations brought about by cooling steel as taught by Louhenkilpi in combination with the microalloyed steel wire as disclosed by Kim in order to ensure the necessary final microstructure because by controlling the cooling rate, one having ordinary skill in the art would be able to grow the phases needed (band-shaped pearlite and ferrite) with the reasonable expectation of success. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140027025 (Kim), and S. Louhenkilpi, “Continuous Casting of Steel”, 2014 (Louhenkilpi) as applied to claim 1 above, and further in view of WO 2017077137 (Valls Anglés).

Regarding claim 2, Kim, as modified by Louhenkilpi, does not disclose topologically optimizing the wire rod manufacturing method. Valls Anglés discloses a method for the economic manufacturing of metallic parts (Abstract).

Valls Anglés teaches that sometimes the material itself is not too expensive, but it is the morphology in which it must be used especially if the particles require strict morphological requirements such as sphericity, and/or narrow distribution of particle size and that for lightweight construction, often finite element programs are used and algorithms for topological optimization (Pg. 229, L10-20).
Valls Anglés further teaches an example of this optimization by showing a rendition of a part before and after the topological optimization (Fig. 8A & B).
Kim, as modified by Louhenkilpi, and Valls Anglés are analogous in teaching to control the morphology of the grains within the final part.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the topological optimization as taught by Valls Anglés in the method of Kim in order to further control the grain structure of the metal component because by controlling the grain structure of the metal component, one having ordinary skill would be able to maximize the strength of the component while minimizing the 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over US 20140027025 (Kim), and S. Louhenkilpi, “Continuous Casting of Steel”, 2014 (Louhenkilpi)  as applied to claim 1 above, and further in view of US 20160258044 (Litström).

Regarding claim 5, Kim, as modified by Louhenkilpi does not disclose “wherein the microalloyed steel component is formed from a microalloyed steel powder with particle size of 45 µm to 150 µm.” 

Litström discloses a water atomized pre-alloyed iron-based steel powder for use in powder metallurgy processes, like compaction and sintering (Abstract, [0010]). Litström teaches that a suitable particle size of the steel powder is the particle size of the known powder ABC100.30 available from Höganäs AB, Sweden, having about 10% by weight above 150 µm and about 20% by weight below 45 µm ([0022]). One having ordinary skill in the art would be motivated to use a steel powder as disclosed for the starting material, because a powder within those dimensions are easily attainable and are of high quality. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a steel powder of high quality and easily attainability as taught by Litström in combination with the microalloyed steel wire as disclosed by Kim in order to produce a wire with better final properties because by using a steel powder 

In this way, the teaching of Litström, applied to the Kim as modified by Louhenkilpi disclosure, encompasses the range for particle size of “45 µm to 150 µm” as-recited, as “[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness (See MPEP 2144.05 (I) [0003]).

Response to Arguments

Applicant’s arguments, see Remarks: Pg. 4/L10-11, filed 04/29/2021, with respect to the 35 U.S.C. 112 (b) rejection of claim 1 have been fully considered and are persuasive.  The 35 U.S.C. 112 (b) rejection of claim 1 of 02/23/2021 has been withdrawn. 

Applicant’s arguments filed 04/29/2021 have been fully considered but they are not persuasive. However, in light of the amendments made, the previous 35 U.S.C. 102 (a)(1) and 103 rejections of claims 1-2, filed 02/23/2021, are withdrawn and upon further consideration, new ground(s) of rejection have been made, as necessitated by Applicant’s amendments, in view of US 20140027025 (Kim), further in view of S. Louhenkilpi, “Continuous Casting of Steel”, 2014 (Louhenkilpi), WO 2017077137 (Valls Anglès), and US 20160258044 (Litström) as shown above.
.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAFAEL E. GIL-FIGUEROA whose telephone number is (571)272-1032.  The examiner can normally be reached on M-F 08:00-16:30 EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on (571) 272-3458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.G-F./Examiner, Art Unit 1735

/KEITH WALKER/Supervisory Patent Examiner, Art Unit 1735